Name: 2000/109/EC: Council Decision of 31 January 2000 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-02-08

 Avis juridique important|32000D01092000/109/EC: Council Decision of 31 January 2000 appointing a Spanish alternate member of the Committee of the Regions Official Journal L 033 , 08/02/2000 P. 0017 - 0017COUNCIL DECISIONof 31 January 2000appointing a Spanish alternate member of the Committee of the Regions(2000/109/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Juan RodrÃ ­guez Yuste, alternate member, notified to the Council on 10 January 2000,Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr JesÃ ºs Gamallo Aller is hereby appointed an alternate member of the Committee of the Regions in place of Mr Juan RodrÃ ­guez Yuste for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 31 January 2000.For the CouncilThe PresidentJ. PINA MOURA(1) OJ L 28, 4.2.1998, p. 19.